Judge Wynn
concurring.
I join in the majority opinion. However, I write separately to point out that we determine today only that these defendants do not have standing to challenge the constitutionality of N.C. Gen. Stat. § 20-140.4 because they chose to wear no helmets at all. It follows that standing may be obtained by an individual who is charged with wearing a type of helmet that does not comply with the statute. Thus, the more challenging issue remains — is N.C. Gen. Stat. § 20-140.4 unconstitutionally vague because neither the Legislature nor the Commissioner for the Division of Motor Vehicles has clearly set forth what constitutes a helmet that meets the requirements of the statute?
North Carolina’s motorcycle helmet statute requires the wearing of a safety helmet “of a type approved by the Commissioner” for the Division of Motor Vehicles. Although the State argues that the Commissioner has adopted the federal guidelines on helmet safety standards, questions remain as to whether the Commissioner formally adopted the standards; whether the Commissioner informally adopted the standards; and whether the public has received consistent information about the federal standards. An issue also remains as to whether the federal guidelines are sufficiently clear to avoid a challenge on the grounds of vagueness. Thus, in light of what appears to be inevitable further litigation on this issue, it may be prudent for either the Legislature or the Commissioner to examine whether the present application of N.C. Gen. Stat. § 20-140.4 clearly sets forth the types of helmets approved for riding a motorcycle in North Carolina.